Sternhagen,
dissenting: This decision is a strange anomaly. The petitioner is recognized as a taxpayer who may file a petition based upon a deficiency notice arising from its own return, but it may not be required to pay the tax upon its properly computed income. Why not ? It was voluntarily conceived and organized and no doubt paid taxes to the state. It owned property, collected rents, and later conveyed the property. These facts denote vitality as a landlord ; why not as a taxpayer ? See People ex rel. Waclark Realty Co. v. Williams, 198 N. Y. 54; 91 N. E. 266. To characterize the corporation as a conduit or an agency or an instrument does not affect its status under the tax law, for every corporation is essentially that. The significant question under the revenue act is whether the corporation has income for the year. If there is income, the United States taxes it and the Board can offer no sanctuary.
Mellott and Offer agree with this dissent.